Case 2:20-cv-02100-PKH Document 17           Filed 02/11/21 Page 1 of 1 PageID #: 1188




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION



THEODORE DAVID CATER                                                         PLAINTIFF

v.                               CASE NO. 2:20-CV-2100

ANDREW M. SAUL, Commissioner,
Social Security Administration                                               DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this February 11, 2021.



                                          /s/P. K. Holmes III
                                          P. K. HOLMES III
                                          U.S. DISTRICT JUDGE
